Response to Application eor Rehearing.
HEAD, J.
We have given the application for a rehearing very careful consideration, and my brothers adhere to the principles expressed in'their behalf, in the former opinion. I adhere to my dissenting views therein expressed, but, upon closer scrutiny of the record, I now assent to the conclusions reached, for other reasons, viz : The objection to the admissibility of the witness, May’s, testimony was general, offending the rule of July 1st, 1891, printed in 90 Ala. Reports. The charge, on the subject of reasonable doubt, gave undue prominence to the testimony of the defendant. The trial court could not, in such an instruction as this, be required to make special mention of the defendant’s testimony. In submitting the evidence to the jury, it is the duty of the court to submit it all alike, without discrimination, or giving special prominence to any part of it. The only purpose of inserting in the charge-, the reference to defendant’s testimony, was to call the attention of the jury specially to that testimony. The court was justified in refusing the charge. My brothers concur, also, in these reasons.
Application overruled.